Citation Nr: 0927200	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for asbestosis, claimed as 
due to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran had active service from January 1946 to December 
1947, and from December 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision in which 
the RO, inter alia, denied service connection for asbestosis. 
The veteran filed a notice of disagreement (NOD) in July 
2006, and the RO issued a statement of the case (SOC) in 
February 2007. The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2007.

In July 2008, a Deputy Vice-Chairman of the Board granted a 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2007) and 38 
C.F.R. § 20.900(c) (2007).

Subsequently in July 2008, the Board remanded this case to 
the RO, via the Appeals Management Center  (AMC) for further 
development of the evidence and for due process development.  
In April 2009, the AMC issued a Supplemental SOC (SSOC) 
reflecting the continued denial of service connection for 
asbestosis, and later returned this matter to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.	All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.	No pulmonary or respiratory disability was shown in 
service, or for many years thereafter.

3.	The most persuasive medical opinion evidence on the 
question of whether the Veteran currently has asbestosis 
weighs against the claim, and there is no persuasive medical 
evidence of any other asbestos-related lung disease.


CONCLUSION OF LAW

The criteria for service connection for asbestosis, claimed 
as due to in-service asbestos exposure, are not met.  38 
U.S.C.A. §§ 1110 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, October 2005, November 2005, and May 2006 
pre-rating letters provided notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and the 
need for the Veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The July 
2006 RO rating decision reflects the initial adjudication of 
the claims herein decided after issuance of those letters.  
Hence, the above-referenced letters met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.

Regarding the Dingess/Hartman notice requirements, in a March 
2006, in the May 2006 pre-rating letter and in an August 2008 
post-rating letter, the RO provided the Veteran notice as to 
VA's  assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts these 
determinations.  After issuance of the foregoing notice, and 
opportunity for the Veteran to respond, the April 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service private medical 
records, as well as reports of VA examinations.  Also of 
record are various written statements provided by the Veteran 
and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The veteran has claimed service connection for a 
pulmonary/respiratory disorder-specifically, asbestosis-
that he believes is the result of asbestosis exposure during 
service.  

Review of the record shows that the veteran served in the 
United States Navy and worked in Naval Shipyards during this 
time.  In the July 2008, the Board conceded that the evidence 
supported a finding that the Veteran had in-service 
asbestosis exposure.  That finding notwithstanding, after 
review of the record, the Board finds that service connection 
may not be established for asbestosis or other asbestos 
related lung disease.  

There is no statute specifically addressing asbestos or  
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases providing guidelines for considering asbestos 
compensation claims. See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's General 
Counsel (GC) discussed the proper way of developing asbestos 
claims. See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during, and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

The medical  record, including service treatment records, 
reveal no complaints, findings or diagnosis of any pulmonary 
or respiratory while the veteran was on active duty,  or in 
the years immediately subsequent to either of his periods of 
active duty.  X-ray studies performed at private facilities 
in 1989, 1990, and 1995 were normal, with no active disease 
seen.  VA outpatient treatment records, dated in 1997, show 
that the Veteran was evaluated for an upper respiratory 
infection and that a Chest X-ray study was ordered in August 
1997;if  accomplished, the results of that study are not of 
record.  Treatment records dated in the late 1990's show that 
the Veteran was diagnosed with severe chronic obstructive 
pulmonary disease (COPD) at that time.  The October 1999 
medical record from one of the Veteran's private physicians 
notes the COPD and severe asthma as well as the veteran's 
history of asbestosis exposure that was considered to not be 
clinically significant.  

The report of a March 1999 chest X-ray,  conducted at a 
private facility, indicates evaluation for possible asbestos 
related disease.  An impression of bilateral parenchymal 
changes consistent with asbestosis was rendered.  A December 
1999 private study compared findings with the March 1999 
study and found no significant interval change.  The 
radiological diagnosis at that time was no active disease.  A 
November 2000 study, also performed at a private facility, 
revealed no evidence of pneumonia or change from the December 
1999 study.  

In a December 2001 medical report from another private 
physician, it was indicated that the veteran's occupational 
history, with exposure to asbestos dating back to 1948, was 
reviewed.  Physical examination of the lungs showed no rales 
or rhonchi, but wheezes were heard.  The March 1999 chest X-
ray study was reviewed and noted to show findings consistent 
with asbestos related disease.  Pulmonary function testing 
(PFT) conducted in September 2001 revealed both a moderate 
obstructive and a mild restrictive pulmonary deficit.  The 
physician summarized that the Veteran had a long history of 
occupational exposure to asbestos and that he believed, 
within a reasonable degree of medical certainty, that the 
Veteran's pulmonary abnormalities noted on chest X-ray study 
and the restrictive findings on PFT had occurred as a direct 
result of the asbestos exposure.  

A CT scan study was conducted by VA in June 2005.  At that 
time, there was minor right apical scarring noted, but no 
pulmonary nodules seen.  There was no significant mediastinal 
or hilar lymph node enlargement and no pleural or pericardial 
fluid seen.  The impression was negative examination.  In a 
November 2005 statement, another private physician noted that 
the veteran had been treated for asbestosis since 1999 and, 
after reviewing the veteran's current medications, included 
an impression of COPD/asbestos exposure.  Another chest X-ray 
study performed at a private facility in January 2006 was 
interpreted as revealing no  radiological  evidence of acute 
cardiopulmonary disease process.  

In an August 2006 letter, the Veteran's private physician 
indicated that he had been the Veteran's private care 
physician since 1983 and that in September 2001 the Veteran 
was diagnosed with asbestosis.  He went on to state that 
there was a strong probability that the state of the 
Veteran's pulmonary condition was reflective of his exposure 
to asbestos while in the Navy.  This physician reiterated his 
opinion in a statement dated in April 2009.  

An examination was conducted by VA in October 2008.  At that 
time, the examiner reviewed all of the Veteran's medical 
records and medical opinions (except for the aforementioned 
April 2009 letter), and examined the veteran.  The initial 
pertinent impression was of COPD, significant, with good 
response to bronchodilator at this time.  After an additional 
chest X-ray study and PFT were undertaken, the examiner 
stated that, while the Veteran's last CT scan study did show 
some minor right apical scarring, there were no pulmonary 
nodules, no significant mediastinal or hilar lymph node 
enlargement and no pleural or pericardial fluid.  Also noted 
were that the chest X-ray studies were unchanged from 2008 to 
2005 and showed no evidence of acute pathology.  After review 
of the evidence, the examiner stated that it was at least 
likely as not less than a fifty percent probability that the 
veteran had asbestosis.  In a last addendum, the examiner 
stated that the opinion that the Veteran did not meet the 
criteria for a diagnosis of asbestosis was based on the fact 
that imaging studies did not reveal any pulmonary nodules, 
pleural fluid, plaques, but only some scarring of a minimal 
nature in the right upper lung.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

In this appeal, the  Board finds the October 2008 VA medical 
opinion compelling.  The examiner reviewed the entire record, 
noting the findings both for and against a clinical finding 
of asbestosis in his report, and performed a personal 
examination of the veteran before arriving at his opinion.  
He also considered the all of the imaging studies, including 
the initial X-ray study that was considered to be consistent 
with asbestosis exposure in March 1999 and the many studies 
that later were negative for a disease process.  The Board 
also notes that the evidence does not show that the Veteran 
has or ever had the various cancers, clubbed fingers or cor 
pulmonale that may be associated with asbestos related 
disorders, nor does the Veteran contend that he has such 
manifestations of disease.  Moreover, in weighing the medical 
opinions, the Board notes that there is no indication of 
interstitial opacities, the foundation of the diagnosis of 
asbestosis, on numerous studies of the veteran's lungs.  The 
VA examiner had the private opinion in the claims file for 
review and still did not note pleural plaquing or 
interstitial opacities on the veteran's X-rays.  

By contrast,  the Board finds that the diagnoses of 
asbestosis by  private physicians of record are entitled to 
little weight as they appear to have been rendered on the 
basis of the March 1999 X-ray study,  alone. While the Board 
may not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement, as it has 
done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 
(1992). 

Accordingly, the Board finds that the preponderance of the 
medical evidence weighs  against a finding that the Veteran 
has, or has had at any time pertinent to the appeal, 
asbestosis.  There also is no persuasive medical evidence 
that the Veteran suffers from any other asbestos-related lung 
disease.

In addition to the medical evidence noted above, the Board 
has the considered assertions advanced by and on the 
appellant's behalf in connection with the claim on appeal.  
However, to the extent that these assertions are being 
offered to either establish that he has asbestosis (or other 
asbestos-related lung disease, the Board notes that medical 
matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As lay persons without appropriate 
medical training or expertise, neither the Veteran nor his 
representative is competent to provide a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board concludes  that the 
claim for service connection must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for asbestosis, claimed as due to in-
service asbestos exposure, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


